— Judgment modified on the law and facts in accordance with the memorandum and as modified affirmed, without costs, of this appeal to either party. Certain findings of fact and conclusions of law disapproved and reversed and new findings made. Memorandum: The claim is for damages arising out of the appropriation of parcel 30, a piece of unimproved marginal land, .03 of an acre in area. The- sole damages resulting from the taking of this parcel is the value of the property taken, as we find rio support in the record for ariy finding of consequential damage therefrom to the property remaining. ¡ Any damage caused to what remained of claimant’s farm after the taking was riot as a consequence of the taking, but was the result of other and unrelated causes, for which no claim has been made and for which no 1 compensation should be had. The judgniént should be modified by'striking therefrom’ damages other than the market value of the parcel appropriated, and ‘ as modified, affirmed. All concur. (Appeal from a judgment for claimant on a claim for damages for appropriation of realty by the State.) Present — Taylóf; P. J., MeC’urri, Yaughan, Kimball and Wheeler, JJ.